NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OLEG POGREBNOY,                                 No.    15-55127

                Plaintiff-Appellant,            D.C. No.
                                                2:10-cv-08532-PA-SS
 v.

RUSSIAN NEWSPAPER DISTRIBUTION, MEMORANDUM*
INC.; MMAP, INC.; VITALY MATUSOV;
ALEXANDER GINZBURG,

                Defendants-Appellees,

and

NEWS-TYPE SERVICE, INC.,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted July 11, 2017**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Oleg Pogrebnoy sued Russian Newspaper Distribution, Inc.; MMAP, Inc.;

Vitaly Matusov; and Alexander Ginzburg (collectively, “Matusov”) for trademark

and trade dress infringement. After a three-day bench trial, the district court

entered judgment in favor of the defendants. Pogrebnoy appealed. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We affirm in part, reverse in part, and

remand.

      The district court erred by applying the Tea Rose–Rectanus doctrine to bar

Pogrebnoy’s trademark infringement claim. The Tea Rose–Rectanus doctrine does

not apply where the junior user had knowledge of the senior user’s prior use.

Stone Creek, Inc. v. Omnia Italian Design, Inc., No. 15-17418, slip op. at 19 (9th

Cir. July 11, 2017). By virtue of their agreement, Matusov knew that Pogrebnoy

was the senior user of the Курьер mark, so the Tea Rose–Rectanus doctrine had no

applicability here. Accordingly, we reverse and remand for the district court to

give further consideration to Pogrebnoy’s trademark infringement claim. On

remand, the district court should also reconsider whether Pogrebnoy expressly or

implicitly granted Matusov a license to use the Курьер mark and whether

Pogrebnoy is entitled to damages or injunctive relief.

      The district court did not clearly err in classifying Курьер as a descriptive

rather than suggestive mark. Lahoti v. Vericheck, Inc., 636 F.3d 501, 507 (9th Cir.

2011) (giving great deference to a district court’s trademark classification); Lahoti

                                          2
v. VeriCheck, Inc., 586 F.3d 1190, 1195–96 (9th Cir. 2009) (stating clear error

standard). Both dictionary evidence and the usage of the term in commerce

support the district court’s conclusion that “courier”1 is a descriptive term when

used in reference to a newspaper product. See Fortune Dynamic, Inc. v. Victoria’s

Secret Stores Brand Mgmt., Inc., 618 F.3d 1025, 1033–34 (9th Cir. 2010)

(considering dictionary evidence); Lahoti, 586 F.3d at 1200–01 (considering

evidence of usage of the term in commerce); Oxford English Dictionary, “Courier”

(2d ed. 1989) (noting that “courier” is “[a] frequent title of newspapers, as The

Liverpool Courier”); Webster’s Third New International Dictionary 522 (1st ed.

1961) (defining “courier” as “one that carries messages, news, or information”).

      Pogrebnoy failed to prove a claim for trade dress infringement. Pogrebnoy’s

amended complaint, his proposed findings of fact and conclusions of law, an

unadmitted exhibit, and his trial declaration did not adequately identify the

purported unregistered trade dress. See, e.g., Clicks Billiards Inc. v. Sixshooters

Inc., 251 F.3d 1252, 1257–58 (9th Cir. 2001) (listing examples of recognized

forms of trade dress).




1
  Under the doctrine of foreign equivalents, a foreign word that is familiar to the
relevant segment of American purchasers is translated into English to determine its
level of distinctiveness. See Hana Fin., Inc. v. Hana Bank, 735 F.3d 1158, 1167
n.10 (9th Cir. 2013). Курьер means “courier” or “messenger” in English. Collins
Russian Dictionary, “Курьер” (2d ed. 2000).

                                          3
      The district court did not abuse its discretion by excluding the recording of a

conversation in Russian between Pogrebnoy and Matusov and an accompanying

transcript provided by Pogrebnoy. See Sloman v. Tadlock, 21 F.3d 1462, 1472 (9th

Cir. 1994) (stating abuse of discretion standard). The district court found that the

transcript was unreliable because the translation, which Pogrebnoy admitted was

partial, included numerous ellipses. See Fed. R. Evid. 901.

      The district court did not abuse its discretion by granting Pogrebnoy’s

attorney’s motion to withdraw as counsel. See United States v. Carter, 560 F.3d

1107, 1113 (9th Cir. 2009) (stating abuse of discretion standard). Although the

district court denied Pogrebnoy’s attorney’s initial motion to withdraw, the court

granted a renewed motion after receiving additional information about the

deterioration of the attorney-client relationship and an ongoing fee dispute.

      The district court did not abuse its discretion in ordering the trial to proceed

by declarations instead of by direct oral testimony. See Phonetele, Inc. v. Am. Tel.

& Tel. Co., 889 F.2d 224, 232 (9th Cir. 1989). Contrary to Pogrebnoy’s assertion,

the district court provided the parties with clear notice in the final pre-trial order

that the court intended to proceed with written testimony.

      We decline Pogrebnoy’s request to transfer the case to a different judge on

remand. Pogrebnoy has not shown that this case involves any “unusual” or




                                            4
“extraordinary circumstances” warranting transfer. See Krechman v. Cty. of

Riverside, 723 F.3d 1104, 1111–12 (9th Cir. 2013) (citations omitted).

         AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

         Each party shall pay its own costs on appeal.2




2
    The parties’ motions to transmit exhibits are granted.

                                            5